FIRST AMENDMENT TO PROMISSORY NOTE

This Agreement dated as of the 28th day of November, 2005 by and between
Community Bank, N.A., a national banking association, having its principal
office and place of business at 240 South Hamilton Street, Painted Post, New
York 14870 ("Bank") and Corning Natural Gas Corporation, a New York business
corporation organized and existing under the laws of New York State having its
principal office and place of business at 330 West William Street, Corning, New
York ("Borrower").

WITNESSETH:

WHEREAS, on August 4,2005 the Bank loaned to the Borrower principal in the
amount of $1,900,000.00 (the "CNG Term Loan"), which indebtedness was evidenced
by the Promissory Note of the Borrower of that date, a photo-reduced copy of
which is hereto appended. The Borrower is also indebted to the Bank under
certain credit line facilities, to wit, a $5,600,000 Line of Credit (Loan
#4280406 0101) and a $1,000,000 Line of Credit (Loan #4280406 0501). As a result
of certain material adverse changes in the operating condition of the Borrower,
for sufficient cause and in accordance with the terms of the agreements between
the Borrower and the Bank pertaining to said credit line facilities the Bank
suspended the access of the Borrower to the credit lines on November 3, 2005.
The Borrower has since requested that the Bank reactivate its access to said
credit line facilities, and the Bank has agreed to do so subject to the
performance by the Borrower upon certain conditions. One of those conditions is
that the Bank and the Borrower would by mutual agreement amend the terms of the
CNG Term Loan so as to modify it from having a stated maturity of August 4, 2010
to being a demand obligation. The purpose of this agreement is to fulfill that
condition.

NOW, THEREFORE, in consideration of the mutual execution and delivery of this
agreement and the reactivation by the Bank, concurrently with the delivery of
this agreement, of access by the Borrower to the credit line facilities
above-referenced, the Borrower and the Bank hereby mutually agree that the CNG
Term Loan is and shall at all times hereafter be due in full as to all
outstanding principal and accrued interest upon demand by the Bank, and the
above-referenced Promissory Note is hereby so amended.

 

<PAGE>

 

 

 

COMMUNITY BANK, NA

By: /S/ J. David Clark

J. David Clark, Vice President

 

 

 

 

CORNING NATURAL GAS CORPORATION

By: /s/ Kenneth J. Robinson

KENNETH J. ROBINSON

Executive Vice President

 

 

 

 

 

 

<PAGE>

 

 

 

 

PROMISSORY NOTE



$ 1,900,000



Dated August 4, 2005

Office: Corning



Loan:_____________________________

FOR VALUE RECEIVED, Corning Natural Gas Corporation

of



(Debtor)



330 West William Street

and



(Address)





of



(Debtor)







(Address)







(hereafter referred to as "Debtor"), jointly and severally if more than one,
promise(s) to pay to the order of





COMMUNIITY BANK, NATIONAL ASSOCIATION





(hereafter referred to as "Lender") at any of Lender&s offices, in lawful money
of the United States, the Principal sum of



One Million Nine Hundred Thousand

Dollars ($ 1, 900,000.00 )

 

1. Interest. Debtor aggress to pay interest on the unpaid Principal balance at
the following rate(s): at a fluctuating rate of interest equal to the Wall
Street Journal Prime Rate minus one-half percent, with charges to occur with
each reference rate change.

2. PAYMENTS. Debtor agrees to make payment(s) as follows: in monthly
installments of principal in the amount of $31,667.00 plus interest on the 4th
day of each month commencing September 4, 2005. Maturity Date: August4. 2010.
Secured by: Security Agreement of even date herewith.

[ ] RENEWAL NOTE. If checked, Debtor agrees that this note is a renewal of the
Promissory Note dated_________________________ ______________ and that, whether
or not additional funds are advanced herewith, this Note is not intended to
create a new debt for the unpaid portion of the prior note. If Lender was given
a purchase money or other security interest in connection with the prior note,
that security interest shall be retained by Lender in connection with this note.

3. CALCULATION OF INTEREST. Interest shall be calculated on the basis of the
following: the actual days elapsed divided by a year of 360 days.

4. VARIABLE INTEREST. If this Note provides for interest which may vary based on
changes in a designated, published, or otherwise determined rate (hereafter
referred to as the "reference rate"), the interest rate on this Note shall
change effective: with each change in the Wall Street Journal Prime Rate as
published in the Wall Street Journal.

If more than one change in the reference rate occurs before such effective date,
the most recent change shall control.

5. LATE CHARGE: If a payment is more than _10_ days late, Debtor aggress to pay
a late charge of [ ] $__________[ ] __________% of the payment amount; [x] the
greater of [ ] the lesser of $_25.00____ or ___5____% of the payment amount.

6. LOAN PURPOSE; DISBURSEMENT OF PROCEEDS: Each Debtor hereby represents and
warrants to Lender that the loan evidenced by this Note will be used primarily
for business or commercial purposes and agrees that any disbursement of said
loan, or any portion thereof, to any one or more Debtors, shall conclusively be
deemed to constitute disbursement of such loan to and for the benefit of all
Debtors.

7. RIGHT TO COMPLETE NOTE: Lender may at any time and from time to time, without
notice to any Debtor: (a) date this Note as of the date when the loan evidenced
hereby was made; (b) complete any blank spaces according to the terms upon which
Lender has granted such loan; and (c) cause the signature of one or more persons
added as additional debtors without in any way affecting or limiting the
liability of the existing Debtors to Lender.

8. UNCONDITIONAL LIABILITY: Each Debtors liability shall be unconditional and
without regard to the liability of any other Debtor, and shall not be affected
by any extension of time, renewal, waiver or modification of this Note, or the
release, substitution or addition of collateral for this Note. Each Debtor
consents to any and all extensions of time, renewals, waivers or modifications
as well as to the release, substitution or addition of guarantors or collateral
security, without notice to Debtor and without affecting Debtor&s liability
hereunder. This Note is entitled to the benefits of any loan agreement(s),
surety and guaranty agreement(s), security agreement(s), mortgage(s),
assignments(s), and/or other such loan documents referred to collectively as the
"Loan Documents" applicable to the debt evidenced by this Note, whether executed
previous to, concurrently with, or subsequent to, this Note, and which may be
amended, modified, renewed or substituted, without affecting in any way the
enforceability of this Note.

9. EVENTS OF DEFAULT: Each of the following shall be an "Event of Default"
hereunder: (a) the nonpayment when due of any amount payable under this Note or
under any other obligation of any Debtor to Lender; (b) the failure of any
debtor to observe or perform any present or future agreement of any nature
whatsoever with Lender, including, but not limited to, those contained in the
Loan Documents; (c) if any Debtor becomes insolvent or makes an assignment for
the benefit of creditors, or if any petition if filed by or against any Debtor
under any provision of any state or federal law or statute alleging that such
debtor is insolvent or unable to pay debts as they mature or under any provision
of the Federal Bankruptcy Code; (d) the entry of any judgment against any Debtor
or any of Debtors property which remains unsatisfied for fifteen (15) days; (e)
the issuing of any attachment, levy or garnishment against any property of any
Debtor; (f) the occurrence of any substantial change in the financial condition
of any Debtor which, in the sole, reasonable good faith judgment of the Lender
is materially adverse; (g) the sale of all or substantially all of the assets,
or change in ownership or the dissolution, liquidation, merger, consolidation or
reorganization of any Debtor which is a corporation or partnership; (h) the
death, incarceration, or adjudication of legal incompetence of any Debtor who is
a natural person; (i) if any information or signature furnished to Lender at any
time in connection with the loan evidenced by this Note, or in connection with
any guaranty or surety agreement applicable hereto is false or incorrect; or (j)
the failure of any Debtor to timely furnish to Lender such financial and other
information as Lender may reasonably request.

10. LENDER&S RIGHTS UPON DEFAULT: Upon the occurrence of any Event of Default,
Lender may do any or all of the following concurrently or separately: (a)
accelerate the maturity of this Note and demand immediate payment of all
outstanding Principal and accrued interest; (b) exercise Lender&s right of
set-of against account(s) of each Debtor; (c) exercise all of the rights,
privileges and remedies of a secured party under the New York Uniform Commercial
Code and all of Lender&s rights and remedies under any of the Loan Documents;
(d) Upon five (5) days written notice to Debtor, begin accruing interest, in
addition to the interest provided for above, if any, at a rate not to exceed
four percent (4%) per annum on the unpaid Principal balance; provided , however,
that no interest shall accrue hereunder in excess of the maximum amount of
interest then allowed by law. Debtor agrees to pay such accrued interest upon
demand.

11. PREPAYMENTS: Unless otherwise agreed to in writing by Debtor, this Note may
be prepaid in whole or in part, at any time without penalty. However, if the
Principal of the Note is repayable in installments, any such prepayments shall
be applied first to accrued interest to the date of prepayment and then on
account of the last remaining unpaid Principal payment to become due, and the
number of installments due hereunder shall be correspondingly reduced. No such
prepayments shall reduce amounts of the scheduled installments nor relieve
Debtor from paying a scheduled installment on each installment payment date
until all Principal due together with accrued interest thereon has been paid in
full.

12. MISCELLANEOUS: (a) Debtor hereby waives protest, notice of protest,
presentment, dishonor, notice of dishonor and demand. (b) Debtor agrees to
reimburse Lender for all costs, including court costs and reasonable attorney&s
fees incurred by Lender in connection with the collection and enforcement
hereof. (c) The rights and privileges of Lender under this Note shall inure to
the benefit of its successors and assigns. All obligations of Debtor in
connection with this Note shall bind Debtor&s representatives, heirs, successors
and assigns. (d) If any provision of this Note shall for any reason be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any provision hereof, but this Note shall be construed as if such invalid
or unenforceable provision had never been contained herein. (e) The waiver of
any Event of Default or the failure of Lender to exercise any right or remedy to
which it may be entitled shall not be deemed a waiver of any subsequent Event of
Default or Lender&s right to exercise that or any other right or remedy to which
Lender is entitled. (f) This Note has been delivered to and accepted by Lender
in and shall be governed by the laws of the State of New York. The parties agree
to jurisdiction of the federal and state courts located in New York in
connection with any matter arising hereunder, including the collection and
enforcement hereof.

13. WARRANTIES AND REPRESENTATIONS: Debtor warrants and represents that the
funds (Collateral) are obtained and will be used in connection with lawful
activities, pursuits, endeavors, ventures or businesses, and Debtor will not use
the funds (Collateral) to violate any law that could result in forfeiture
proceedings being instituted.

Debtor agrees to promptly inform Lender of any proposed proceedings or actual
proceeding which would subject the funds (Collateral) to forfeiture to any
governmental body.

 

 

 

 

INDIVIDUAL DEBTORS SIGN BELOW



CORPORATION OR PARTERSHIP DEBTORS SIGN BELOW







________________________________________________



Corning Natural Gas Corporation

Name



(SEAL)



Name of Corporation or Partnership

________________________________________________



By: /s/ Kenneth J. Robinson

Name



(SEAL)



Name and Title

________________________________________________



Kenneth J. Robinson, Executive Vice President

Name



(SEAL)



Name and Title

 

 

<PAGE>